UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7715


KENTRELL TREVILLE LIBURD,

                    Petitioner - Appellant,

             v.

WARDEN CHARLES WILLIAMS, JR.,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Sherri A. Lydon, District Judge. (0:20-cv-01746-SAL)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Glenn Yarborough, III, WILLIAM G. YARBOROUGH III, ATTORNEY AT
LAW, LLC, Greenville, South Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kentrell Treville Liburd seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely Liburd’s 28 U.S.C.

§ 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that

§ 2254 petitions are subject to one-year statute of limitations, running from latest of four

commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Liburd has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2